Citation Nr: 1411929	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-34 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for asthma, including as due to herbicide exposure.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating in excess of 10 percent for status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis.

5.  Entitlement to an initial disability rating in excess of 10 percent for left knee arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to April 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board subsequently remanded the case in March 2011 for further notification, evidentiary development, and adjudication.  Per the Board's instructions, the agency of original jurisdiction (AOJ) attempted to confirm the Veteran's claimed service in the Republic of Vietnam, obtained the identified records of her treatment at VA Medical Centers, and scheduled the Veteran for VA examinations in October 2011, to which the Veteran failed to report.  The Veteran was then provided a supplemental statement of the case (SSOC) in May 2012, in which the AOJ again denied the Veteran's claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As the appeal of the Veteran's claim for increased ratings in excess of 10 percent for her service-connected left knee arthritis and status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis emanates from her disagreement with the initial ratings assigned, the Board has characterized the claims as for higher initial ratings, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2010.  A transcript of the hearing has been associated with the Veteran's claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam.

2.  The Veteran does not have asthma that had its clinical onset in service or is otherwise related to active duty service; nor may it be presumed to have been incurred therein.

3.  The Veteran does not have a skin disorder that had its clinical onset in service or is otherwise related to active duty.

4.  The Veteran does not have PTSD or any other acquired psychiatric disorder that was manifested during service or is otherwise related to her active service.

5.  Status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis has been manifested by malunion of the tibia and fibula with no more than slight ankle disability.

6.  Left knee arthritis has been manifested by subjective complaints of pain, swelling, and limitation of motion to no worse than 5 degrees of extension and 120 degrees of flexion, with radiological confirmation of arthritis in the joint.


CONCLUSIONS OF LAW

1.  Asthma was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  A skin disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 3.307, 3.309 (2013).

4.  The criteria for an initial disability rating in excess of 10 percent for status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5262 (2013).

5.  The criteria for an initial disability rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In August 2008 and October 2008, prior to the issuance of the rating decision on appeal, the Veteran was issued VCAA notice pertaining to her service connection claims, including the claims for service connection underlying her current claims for increased ratings for her left ankle and knee disorders.  Since the appellate issues of entitlement to higher initial ratings for the Veteran's left ankle and knee disorders are downstream issues from that of service connection (for which the August 2008 and October 2008 VCAA letters were duly sent), another VCAA notice was not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any event, in August 2008 and October 2008, notice was issued to the Veteran pertaining to the types of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters notified the Veteran of what information and evidence is needed to substantiate her claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers.  The evidence of record also contains examination requested by VA and performed in December 2009 concerning the Veteran's claim for service connection for asthma.  The Board finds that the VA examination report is thorough and contains sufficient information to adjudicate that issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Board acknowledges that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  The Board is aware that no VA examination was provided to the Veteran in conjunction with her claim for service connection for an acquired psychiatric disorder but notes that the record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2013).  In this case, as discussed below, there is simply no indication that the Veteran's current acquired psychiatric disorder is in any way linked to active duty, except by way of her unsupported and incredible allegation that she was briefly stationed in the Republic of Vietnam while on active duty.  As such, VA is not required to afford the Veteran an examination regarding this claim, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  

Regarding her claims for service connection for a skin disorder and for initial ratings in excess of 10 percent for her ankle and knee disorders, the Board notes initially that the November 2008 VA examination addressed the Veteran's underlying claims for service connection for left ankle and knee disorders, including the level of severity of the disorders at that time.  However, the Veteran contended during the course of the appeal that her service-connected disorders had worsened.  Thus, in its March 2011 remand, the Board instructed the AOJ to schedule the Veteran for new examination concerning her left knee and ankle disorders, as well as for her claim of service connection for a skin disorder.  In October 2011 the Veteran was issued notice that VA had scheduled her for VA examinations later that month.  The Board notes that in requesting the examination, VA requested that the current severity of her left ankle and knee disabilities be assessed and the examiner was requested to opine on whether the Veteran has a skin disorder that is related to her service.  The Veteran was notified of the examination and failed to appear.  Examples of good cause for failure to appear for the examination include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  The Veteran's failure to attend the scheduled examinations was discussed in the May 2012 supplemental statement of the case.  To date, the Veteran and her representative have not offered an explanation for her failure to attend the scheduled examinations.  Rather, the Veteran stated in a November 2011 written statement to VA that she refused to attend any further scheduled VA examinations and "will do nothing more" concerning her claims.  Although VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the Veteran failed to attend the scheduled examinations, the claims for service connection for a skin disorder and for initial ratings in excess of 10 percent for her ankle and knee disorders will be considered based on the current evidence of record.  38 C.F.R. § 3.655.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Claims for Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If a psychosis becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2013).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.  In general, for service connection to be granted for one of these diseases, it must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

The Veteran has contended that she has asthma, a skin disorder, and an acquired psychiatric disorder as a result of her time on active duty.  Specifically regarding the asthma claim, the Veteran contends that she was exposed to herbicides while serving on a brief deployment to Vietnam. 

Relevant medical evidence consists of the Veteran's service treatment records as well as records of her post-service treatment with both private and VA treatment providers.  Review of the Veteran's service treatment records reflects that she was seen on multiple occasions in service for complaints of sore throat, congestion, and post-nasal drip, that was diagnosed on three occasions in 1968 as an upper respiratory infection and in January 1969 as "possible bronchitis."  Laboratory testing conducted from September 1968 through September 1969 showed findings of "moderate D. pneumoniae."  However, at her April 1970 separation medical examination, she was found to have a normal respiratory system, normal skin, and a normal psychiatric system.  At her April 1970 separation report of medical history, the Veteran denied experiencing any problems with the ear, nose, or throat; frequent colds; asthma; shortness of breath; chest pain; or cough; she also denied experiencing any skin or psychiatric symptoms, and no such symptomatology was noted.  

Post-service medical records reflect that the Veteran has been treated for asthma, which was identified as "likely" exercise-induced at a July 2008 VA treatment visit.  She has also been treated on multiple occasions for complaints of a rash on various parts of her body, which has consistently been diagnosed as tinea corporis since at least as early as November 2002.  At a July 2009 VA treatment visit, her treatment provider opined that the disorder "is more likely than to come from toenail fungus."  The Veteran was also diagnosed with allergic rhinitis at treatment visits in November 2001 and November 2002 and with bronchitis in October 2004.  Additionally, the Veteran's primary care provider assigned her a diagnosis of asthma in December 2009; at that time, her "repeated" history of in-service lung infections was noted, and the treatment provider stated, "While I am not a pulmonologist it is a question whether [the Veteran's] history of repeat lung infections ... has been one of the causes of the persistent symptoms of today."  

The Veteran underwent VA examination concerning her claimed asthma in December 2009.  At that time, the examiner acknowledged the Veteran's report of having been exposed to herbicide while on active duty as well as her multiple incidents of lung infections both during and after her time on active duty.  The Veteran also complained of experiencing shortness of breath and chest pressure and stated that the symptoms made it hard for her to engage in sports as she had once done.  The examiner diagnosed the Veteran with exercise-induced asthma, opining that the disorder is less likely than not related to her time in service, including the multiple in-service treatments for "lung problems."  In so finding, the examiner noted that there was no evidence that her current complaints of shortness of breath or wheezing first occurred in service.  The examiner also noted that the in-service findings diagnosed not asthma but bronchitis.

In addition, despite her failure to report to the scheduled VA examination in October 2011 concerning her claim for a skin disorder, the VA examiner scheduled to conduct the examination reviewed the claims file and offered an opinion as to the etiology of her current skin disorder.  In that opinion, the examiner noted that the Veteran had not been treated for any skin complaints at any time during service and pointed out that, despite her complaints of having experienced skin symptoms since service, the first diagnosis of tinea corporis was in 2002.  In finding that the Veteran's tinea corporis is less likely than not related to service, the examiner pointed out that there was "no diagnosis or treatment of tinea corporis" in the Veteran's service treatment records nor during the more than thirty years between her separation from service in 1970 and the first diagnosis of tinea corporis in 2002.  The examiner thus concluded that the "medical evidence does not support the Veteran's claim."

The Veteran testified before the undersigned Veterans Law Judge at a hearing in March 2010.  At that hearing, the Veteran complained of having experienced breathing and skin problems from her time in service to the present.  She also reported that she had been briefly stationed in Vietnam while on active duty and contended that her current acquired psychiatric disorder, which she identified as PTSD, stems from her experiences while there.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for asthma and a skin disorder.  VA treatment records confirm that the Veteran currently suffers from exercised-induced asthma and recurrent tinea corporis.  The Board concludes, however, that the greater weight of the evidence is against the claims.  Here, even conceding the Veteran's multiple in-service treatments for respiratory complaints, the December 2009 VA examiner found no link between any current asthma and military service.  Similarly, and despite the Veteran's refusal to be examined concerning her claim for a skin disorder, the October 2011 VA examiner opined that the Veteran's current tinea corporis did not begin in service and is not otherwise related to her time on active duty.  In particular, both VA examiners specifically considered the Veteran's contentions as to the continuity of symptomatology and still found there to be no evidence that her current asthma or skin disorder is etiologically linked to service.

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and her current exercise-induced asthma or tinea corporis.  In that connection, the Board notes that the medical opinion submitted by the December 2009 VA examiner acknowledged the Veteran's in-service treatments for respiratory problems and her complaints of having first experienced breathing problems in service but nonetheless concluded that it was less likely than not that her current exercise-induced asthma was in fact due to service.  In so finding, the examiner noted that the Veteran's in-service complaints and diagnoses do not overlap with those currently assigned.  Similarly, the October 2011 VA examiner pointed to the thirty-year gap between the Veteran's separation from service and her first complaints of chronic skin problems and found that her current tinea corporis is not likely related to service.  There is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service, including her in-service respiratory complaints, and her current asthma or tinea corporis.

The Veteran has stated to VA that she first experienced breathing and skin problems while in service and has experienced those same symptoms from her time in service to the present.  In this regard, the Board notes, first, that it does not question that the Veteran presently suffers from exercise-induced asthma and tinea corporis.  However, in order for the Veteran's claims to be granted, the record must contain persuasive evidence linking the present disorders to service.  In this case, the medical evidence does not lead to a conclusion that any current asthma or skin disorder is related to service.  The Board has considered the Veteran's contention that her claimed asthma and tinea corporis began in service or otherwise resulted from her time on active duty.  The Veteran, however, has not demonstrated that she has any medical expertise to make such an opinion.  The Board notes that although the Veteran is competent to report symptoms such as trouble breathing or skin rash, she does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of any such disability.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as whether there exists a medical nexus between any current asthma or skin disorder and service.

As for her statements that she has had breathing and skin problems since service, the Veteran's respiratory system and skin were both found to be normal at separation.  Importantly, the Veteran herself denied experiencing any shortness of breath, chest pain, cough, frequent colds, or any other ear, nose, or throat trouble, as well as any skin problems, at her April 1970 separation report of medical history.  The clinical evidence and the Veteran's own statements at her separation medical examination contradict any claim that any asthma or skin disorder was present at her separation from service.  The Board thus does not find any claim that asthma or tinea corporis began in or persisted from service to the present to be credible.  

Additionally, regarding the Veteran's claim for service connection for asthma, the Board finds that the Veteran's claim fails on a presumptive basis for exposure to herbicides because asthma is not among those diseases associated with exposure to herbicide agents, and there is absolutely no medical evidence of record to suggest such a correlation.  Further, as will be discussed in more detail below, no evidence of record establishes that the Veteran had actual duty or visitation in Vietnam.  The Veteran's personnel records show that she was stationed not in Vietnam but in Germany during the Vietnam Era, and extensive research by the AOJ fails to confirm her contention that she was even briefly stationed in Vietnam.  In short, herbicide exposure has not been demonstrated.  As such, after considering all the evidence of record, the Board finds that the Veteran's asthma may not be presumed to have been incurred in service on account of herbicide exposure.  Thus, asthma is not presumed to have been incurred in service.  38 C.F.R. § 3.309(e) (2013).

Turning to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board notes that Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  Cohen, supra; Doran v. Brown, 6 Vet. App. 283 (1994); 38 C.F.R. § 3.304(f).  However, if the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).

Where VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).  As to whether the Veteran's claimed in-service stressors are related to her "fear of hostile military or terrorist activity," the regulation defines that term to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Regarding diagnosis of the Veteran's claimed psychiatric disorder, the Board notes initially that service treatment records do not reflect the presence of a chronic psychiatric disability, and her psychiatric system was found to be normal at her April 1970 separation medical examination.  Similarly, she denied experiencing any psychiatric symptomatology on her April 1970 separation report of medical history.  VA post-service treatment records reflect that she has been seen on multiple occasions for what was initially identified as an adjustment disorder in 2008; her diagnosis was changed to PTSD in August 2009.  Since that time, she has continued to seek VA treatment for her PTSD.  Her treatment records all contain references to her alleged experiences in Vietnam, including seeing dead bodies, witnessing a rape, and experiencing an attack on the base to which she was deployed.  The Veteran has also submitted multiple statements and documents to VA in support of her service connection claim and has testified before the undersigned Veterans Law Judge.  To that end, the Veteran has stated on multiple occasions that, as a dental hygienist, she was briefly deployed to Vietnam in the spring of 1968 to perform final identifications on dead soldiers.  While there, the Veteran has contended, she experienced an attack on the base where she was stationed, as well as witnessing multiple dead bodies stacked on a beach and a rape of a Vietnamese woman by a soldier.  The Veteran has submitted multiple documents that she contends support this claim, including records of attacks on U.S. bases in 1968 and studies of drugs allegedly used to treat "battle fatigue" during the Vietnam Era.  The Veteran reiterated these contentions at her March 2010 hearing before the undersigned Veterans Law Judge.  

In this case, the Veteran has contended on multiple occasions that she was deployed to Vietnam for approximately two weeks during May and June 1968 and that the stressors that led to her PTSD are related to her experiences at that time.  However, the Veteran's DD Form 214 and service personnel records reflect that she was never stationed in the Republic of Vietnam; to the contrary, she was stationed in Germany, at Ramstein Air Base, and was never sent to Vietnam while there.  To corroborate her stressors, the AOJ requested information from the Defense Personnel Records Information Retrieval System, which responded in March 2011 that there was no evidence in the Veteran's records to "substantiate any service in the Republic of Vietnam."  Pursuant to the Board's March 2011 remand, the AOJ then sent a request for confirmation to the JSRRC, which responded in September 2011 that there was no evidence to support a finding that anyone from the Veteran's unit at Ramstein had been sent to Vietnam, even on short duty assignments, during the period in question.  The JSRRC further noted that there was no evidence that the base in Vietnam at which the Veteran reported having been stationed had actually been attacked in May 1968.  The AOJ also consulted the Air Force Historical Research Agency, which responded in July 2011 that there was no evidence that the Veteran's unit had sent any of its personnel to Vietnam in May or June 1968; the only evidence of any off-base assignments was a "Dental Van" that had treated individuals in rural Germany and Belgium.  The Board thus concludes that the record does not support a finding that the Veteran was deployed to Vietnam in May 1968 or at any time during service.  There is thus no evidence to support a finding that her alleged stressors actually occurred.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran actually experienced her alleged stressors while on active duty.  In so finding, the Board acknowledges that the Veteran's assertions of having experienced an attack on a base in Vietnam, as well as seeing dead bodies and witnessing a rape, are the types of activity that may have caused her to experience, witness, or confront actual or threatened death or serious injury, or a threat to the physical integrity of herself or others.  However, the Board does not find convincing evidence that the Veteran was stationed in Vietnam.  To the contrary, the Air Force Historical Research Agency specifically concluded that the Veteran's identified stressors were not likely to have occurred, given that there was no evidence of any personnel from the Veteran's unit at Ramstein having been deployed further afield than rural Belgium during the period in question.  Further, the JSRRC found no evidence whatsoever in the Veteran's file to support a finding that she had been deployed to Vietnam for any length of time in 1968.  In addition, the JSRRC noted that no indications of any enemy attacks were present in the record for the time and location the Veteran claimed to have been stationed in Vietnam.

In reaching this conclusion, the Board has reviewed the evidence of record, including that supplied by the Veteran, but finds that these documents do not establish that the Veteran was in fact deployed to Vietnam or treated for "battle fatigue" during service.  As to the former, the documents do not address the occurrence of any attacks at the base to which the Veteran claims to have been deployed.  Rather, the documents confirm only that attacks were carried out at other locations in Vietnam during 1968, and that the base in question was attacked in May 1969, one full year later than the Veteran reports having been there.  Further, concerning the documents addressing an alleged "battle fatigue" drug the Veteran was prescribed during service, the Board acknowledges that the Veteran was prescribed the drug in question but notes that the treatment note specifically indicates that it was prescribed to her because she was "complaining over weight."  The fact, as suggested by the other documents submitted, that the drug was also used as an anti-depressant during Vietnam does not establish that it was used for that purpose for this case; to the contrary, the record is clear that the Veteran was specifically prescribed the drug not for any psychiatric reason but for a complaint about her weight.  

The Board thus finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.  The VA examination includes a diagnosis of PTSD, however the greater weight of the evidence is against the claim.  The Board is cognizant of the fact that 

a diagnosis of PTSD rendered by a mental health professional is presumed to have made in accordance with the DSM, Cohen, 10 Vet. App. at 140, and that such a diagnosis requires having "experienced, witnessed, or been confronted by an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and a response that "involved intense fear, helplessness, or horror," DSM-IV at 209.  The Board cannot, however, conclude that the diagnosis of PTSD contained in the record can substitute for a finding that the Veteran actually experienced her alleged stressful incidents.  In its role as fact finder in the present case, the Board finds it unlikely that the stressors claimed by the Veteran are based on events that actually took place.  

Further, to the extent that the Veteran's treating psychiatrists have relied on the Veteran's reported history, the Board finds that those opinions regarding the etiology of the Veteran's PTSD are of no probative value.  This is so because, as discussed above, the Veteran's stressors have not been corroborated, and the Board finds her accounts of said stressors not credible.  Thus, as the VA treatment providers' diagnoses of service-related PTSD are all based on the Veteran's incredible and uncorroborated reported stressors, those diagnoses and etiological opinions are not valid and thus do not carry any probative weight.  In so finding, the Board notes that an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Accordingly, as the Veteran has not submitted credible supporting evidence that any alleged in-service stressor actually occurred, and because the Air Force Historical Research Agency specifically found the Veteran not to have been deployed to Vietnam and her claimed stressors not to have occurred, the Board has no choice but to deny the Veteran's claim of service connection for PTSD.  Indeed, the only evidence regarding the Veteran's claimed in-service stressors are her own lay accounts.  However, as discussed above, the Veteran's lay testimony alone is insufficient to establish the occurrence of the stressor in this case.  See Cohen, 10 Vet. App. at 142.  Further, as discussed above, the Board finds that the Veteran's reports of her claimed stressors are not supported by the evidence of record.  Thus, because the evidence of record fails to contain credible supporting evidence that an alleged in-service stressors actually occurred, service connection for PTSD cannot be granted.  See 38 U.S.C.A. § 5121(a); Cohen, supra; 38 C.F.R. § 3.304(f).

Regarding entitlement to service connection for any acquired psychiatric disorder other than PTSD, the Board finds that the record does not support a finding that the Veteran has a current diagnosis of any acquired psychiatric disorder other than PTSD.  In so finding, the Board notes that the Veteran's service treatment records are completely silent as to complaints of or treatment for psychiatric complaints.  Her April 1970 separation medical examination revealed findings of no psychiatric abnormalities.  Further, the Veteran's treating VA psychiatrist has determined that the initial diagnosis of adjustment disorder was made in error, concluding that all her symptoms are adequately addressed solely by the diagnosis of PTSD.  As this determination was made by the Veteran's treating psychiatrist, the Board therefore gives significant weight to this opinion.  See Gabrielson, supra.  Finally, the only reference by the Veteran of psychiatric disability being related to service involves incidents that took place in the Republic of Viet Nam.  In essence there is no credible claim of an incident, disease or injury having been incurred in service that resulted in current psychiatric disability.  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for asthma, a skin disorder, and an acquired psychiatric disorder.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Claims for Increase

The Veteran contends that her status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis and left knee arthritis are more disabling than reflected by the 10 percent disability ratings initially assigned for each disorder.  

Relevant evidence of record consists of a VA examination conducted in November 2008, as well as records of the Veteran's ongoing treatment with both private and VA treatment providers.  At the November 2008 VA examination, the Veteran complained of pain in her left ankle and knee, as well as occasional ankle swelling.  The examiner's review of prior radiological studies showed mild residual deformity of the left distal tibia.  Physical examination found tenderness to palpation of the ankle and knee, but no instability was found on testing.  Range of motion of the Veteran's left ankle was dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  The Veteran's range of motion of the left knee was flexion to 120 degrees and extension to 0 degrees without pain.  No additional limitations were noted on repetitive motion.  The examiner diagnosed the Veteran with status post healed spiral fracture of the proximal fibula and distal tibia in the left leg and moderate osteophytes involving the medial femoral tibial compartment.  

Records of the Veteran's ongoing treatment reflect that she has consistently sought treatment for her left ankle and knee in the years since her claims were filed.  Treatment records document that the Veteran underwent X-ray study of the left knee and ankle in June 2009.  At that time, she was diagnosed with severe osteoarthritis of the left knee and mild to moderate osteoarthritis of the left ankle.  At a December 2009 VA orthopedic consult, the Veteran complained of pain and "crunching" in the knee and ankle.  She denied experiencing instability in either joint.  Physical examination revealed an antalgic gait, with range of motion of 5 to 130 degrees in the knee and dorsiflexion to 15 degrees in the ankle.  Tenderness to palpation of both joints was noted, although the joints were stable to testing.  The physician diagnosed the Veteran with severe arthritis in the knee and mild arthritis in the ankle.  The Veteran also sought private treatment for her left ankle and knee complaints in December 2008; at that time, she complained of intermittent ankle, leg, and knee pain, as well as occasional swelling in the ankle and knee.  Physical examination at that time revealed an antalgic gait, with a 3- to 4-degree varus alignment of the left knee and some tenderness to the left knee and ankle.  Range of motion of the ankle was dorsiflexion to 10 degrees and plantar flexion to 60 degrees.  Some swelling was noted.  The private physician noted "a slightly malunited distal third tibia fracture" on radiological examination as well as mild to moderate osteoarthritis of the ankle and advanced osteoarthritis of the knee. 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

Turning first to an evaluation of the Veteran's left ankle disorder, the Board notes that her status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis has been evaluated in accordance with the criteria set forth in Diagnostic Code 5262, governing tibia and fibula impairment.  Under Diagnostic Code 5262, a maximum 40 percent rating is assigned for nonunion of the tibia and fibula, with loose motion, requiring brace; malunion of the tibia and fibula, with marked knee or ankle disability warrants a 30 percent evaluation; malunion of the tibia and fibula, with moderate knee or ankle disability warrants a 20 percent evaluation; and, malunion of the tibia and fibula, with slight knee or ankle disability warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, DC 5262.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6 (2013).

Here, following its review of the medical evidence of record, the Board finds that, for the entirety of the appeal period, the Veteran's service-connected status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis warrants no more than the 10 percent disability rating initially assigned.  In so finding, the Board notes that at the November 2008 VA examination, the Veteran was found to have dorsiflexion to 20 degrees and plantar flexion to 40 degrees with no pain or limitation on repetitive motion, with some tenderness in the ankle.  At the December 2009 VA orthopedic evaluation, the Veteran was found to have dorsiflexion to 10 degrees and plantar flexion to 60 degrees.  Similarly, at her December 2008 private orthopedic evaluation, the Veteran was found to have plantar flexion to 60 degrees and dorsiflexion to 10 degrees, with some tenderness and swelling. 

The Board finds that the evidence does not support a higher evaluation under the criteria set out in Diagnostic Code 5262.  In this case, the evidence shows no significant disability in the left ankle as a residual of the in-service fracture at any time.  Importantly, both the VA examiner and the private evaluator found the  malunion of the Veteran's tibia and fibula to be no more than slight.  The schedular criteria for a higher rating in accordance with Diagnostic Code 5262 are thus not met.  The Board has considered rating the Veteran's status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis under other Diagnostic Codes in order to provide her with the most beneficial rating.  However, in this case, range of motion of the ankle has not been shown to be "marked" at any time during the appeal period to warrant a higher rating under Diagnostic Code 5271.  Specifically, range of motion has been dorsiflexion to no worse than 10 degrees and plantar flexion to no worse than 40 degrees.  The Board does not find that this residual range of motion rises to the level of disability to be considered "marked" under Diagnostic Code 5271.  No ankylosis of the ankle joint or malunion of the os calcis or astragalus has been shown.  Further, although Diagnostic Code 5262 provides for potentially higher rating considering knee disability, the Veteran is already being separately compensated for her left knee arthritis, as discussed below.  To separately compensate her for the same symptoms under any other Diagnostic Code would be pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2013).

Regarding the Veteran's left knee disability, under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Here, the medical evidence reflects that the Veteran has complained of pain, stiffness, and swelling in the knee, which problems are exacerbated by prolonged activity.  The VA examination report reflects the examiner's consideration of the Veteran's reported history of pain, swelling, and stiffness.  The Board notes, however, that the November 2008 VA examiner noted that the Veteran's range of motion of the knee was flexion to 120 degrees without pain and extension to 0 degrees without pain; the December 2009 VA orthopedic evaluation found range of motion of flexion to 130 degrees, with extension limited to 5 degrees.  The December 2008 private examination similarly found range of motion of flexion to 130 degrees and extension to 2 degrees.  At worst, the Veteran's range of motion in the knee has been flexion to 120 degrees and extension to 5 degrees.  No subluxation or dislocation has been noted in the knee at any examination.  

Upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports an initial disability rating in excess of 10 percent for left knee arthritis.  Specifically, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's left knee arthritis has been so disabling as to approximate the level of impairment required for the assignment of a rating higher than the 10 percent initially assigned.  In reaching this decision, the Board observes that range-of-motion testing shows that the Veteran's flexion has been to no worse than 120 degrees, and her extension has been to no worse than 5 degrees, even when pain on motion is taken into consideration; this level of disability does not warrant a compensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261.  Thus, no separate rating for limitation of flexion or extension of either knee is warranted at any time during the appeal period.  Id.  The Board further finds that no higher rating is warranted under Diagnostic Codes 5003 and 5010, governing arthritis.  In that connection, the Board notes that the Veteran's current 10 percent rating has been assigned under Diagnostic Code 5010, which provides a 10 percent rating in the absence of limitation of motion compensable under Diagnostic Codes 5260 or 5261.  As no incapacitating exacerbations have been shown in the left knee, a 20 percent rating is not warranted under Diagnostic Codes 5003 or 5010.  

The Board has considered the Veteran's and her representative's contentions with regard to her claims for higher ratings for service-connected left ankle and knee disabilities.  The descriptions of pain and dysfunction in the left lower extremity, with consideration of the objective findings by medical practitioners, do not warrant higher disability ratings.   

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the claim for an initial rating in excess of 10 percent for the Veteran's service-connected status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis must 

be denied. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262.  The Board further finds that the claim for an initial rating in excess of 10 percent for the Veteran's service-connected left knee arthritis must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 34.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  This is so for the entirety of the appeal period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected left ankle or knee disability, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  Furthermore, her symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairment in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to an initial disability rating in excess of 10 percent for status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis is denied.

Entitlement to an initial disability rating in excess of 10 percent for left knee arthritis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


